 iIn the Matter of THESOLVAY PROCESS COMPANYandCHEMICALWORKERS' UNION, LOCAL 22609, AFFILIATED WITH THE AMERICANFEDERATION OF LABORIn the Matter of THE SOLVAY PROCESS COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT 50, C. I. O.Cases Nos. R-3522 and R-3523, respectively.-Decided March 7, 1942Jurisdiction: chemical products manufadturing industry.Investigation and Certification of Representatives:existence of question: refusalof Company to accord recognition to either of petitioning unions until certifiedby the Board; election necessary.Unit Appropriate for Collective Bargaining:hourly paid production and mainte-nance employees at the Company's Baton Rouge, Louisiana, plant, includinglaboratory employees, brine-well employees, operators in the chlorine depart-ment, 21 named construction employees, mill-water and wharfmen, 5 namedemployees, but excluding plant administration men, head operators in limekiln,watchmen and gatemen on the hourly pay roll, special constructionemployees temporarily employed on large-scale new construction, 7 namedhourly paid supervisors, head operators in caustic-soda department, and 3named employees.Mr. Edmund M. -Preston,of Richmond, Va.,Mr. C. B. Porter,ofBaton Rouge, La., andMr. Harry S. Ferguson,of New York City,for the Company. -Mr. J. D. DeBlievx,of Baton Rouge, La., for Local 22609:Mr. Frank L. Parsons,of Birmingham, Ala., for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 31, 1941, and January 17, 1942, respectively, ChemicalWorkers' Union, Local 22609, affiliated with the American Federation,of Labor, herein called Local 22609, and United Mine Workers ofAmerica, District'50, C. 1. 0., herein called the United, filed withthe Regional Director for the Fifteenth Region (New Orleans, Loui-siana) separate petitions alleging that a question affecting commerce39 N. L. R. B., No. 104.572 THE S!OLVAY PROCESSCOMPANYhad arisen concerning the representation of employees of The SolvayProcess Company, Baton Rouge, Louisiana, herein called the Com-pany, and requesting an investigation and' certification of represent-atives pursuant, to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On January 21;'1942, the'National"Labor Relations Board, herein called the Board; acting pursuant toSection 9 (c) of the Act and Article TII, Section 3, of National LaborRelationsBoard Rules and Regulations- Series 2, as ' amended,ordered an investigation and authorized the Regional Director'toconduct it and to provide for an appropriate hearing upon'due notice,and, acting pursuant to Article III, Section 10 (c) (2); of said Rules andOn January 27, 1942, .the Regional, Director issued, a. notice ofhearing, copies.of ,which were duly served upon the Company, Local22609, and the United.Pursuant to notice, a hearing was, held onFebruary 6 and 7, 1942, at Baton Rouge, Louisiana, before C.' PaulBarker, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, Local 22609, and the United were repre-sented and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner granted a motion of theUnited to amend its petition as to formal matters.,During the courseof the hearing,' the Trial Examiner made several rulings on othermotions'and on objections to the admission of evidence: ' The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.` 'On March 2, 1942, Local 22609 filed ' a 'brief which the Board hasconsidered.I11)'1Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT,1.THE BUSINESS OF,THE COMPANYThe Solvay Process Company is a New York corporation. .Itoperates a plant at Baton Rouge, Louisiana, where it is engaged inthe business, rof manufacturing chemical products.. The Companypurchases raw materials for use at its Baton Rouge 'plant valued inexcess of $1,000,000 annually, all of which are shipped, to it from pointsoutside the State of Louisiana. It manufactures products .valued inexcessof $1,000,000 annually, about 70 percent of which is shipped byit to points outside the State of Louisiana.The Company admits,for the purpose of this proceeding, that it is engaged in commerce 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDChemicalWorkers' Union, Local22609, is alabor organizationaffiliatedwith the American Federation of Labor, admitting tomembership employees at the Baton Rouge plant of the Company.United Mine Workers of America, District50, is alabor organiza-tion affiliated with the Congress of Industrial Organizations. Itadmits to membership employees at the Baton Rouge plant of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize Local 22609 or the United untilsuch time as the Board determines the bargaining representative ofits employees.A statement of the Trial Examiner, read into therecord during the hearing, shows that Local 22609 and the Unitedeach represents a substantial number of employees in the unit alleged,by each to be appropriate.'We find that a question has arisen concerning the representationof the employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAll theparties agreethat all hourly paid production and mainte-nance employees at the Baton Rouge plant of the Company, includinglaboratory and brine-well employees on the hourly pay roll and opera-torsin the chlorine department, but excluding seven named hourlypaid supervisors,2plant administration men, head operators in limekiln, all employees on the hourly pay roll who are classified as watch-men andgatemen, and special construction employees on the hourlypay roll who are temporarily employed on large scale new construction,should,, be included in the appropriate. unitThe parties are indisagreementas to the following classes of employees.-1The Trial Examiner stated that Local 22609 presented 161 membership application cards bearing thesignatures of persons whose names appear on ihe,February 2, 1942, pay roll of the CompanyThe TrialExaminer further reported that the United presented 147 membership application cards bearing the signa-tures of persons who appear on that pay rollThere are approximately 398 employees on the February 2,1942,pay roll.2Thomas McGrew, Robert L Morgan, Melvin H Stevens,Sherwood C Edwards,Floyd Landry,Elvin Hodge, and Fred E. Raiford. THE SOLVAY PROCESS COMPANY575Construction employees.Although all the parties agree to excludespecial construction employees temporarily employed on large scalenew construction, they are in disagreement as to the disposition to bemade of 21 named construction employees.'The United urges thatthese employees be excluded from the unit and Local 22609 that theybe included.It appears that each of these employees has worked forthe Company at least 3 months during the 6-month period precedingthe date of the hearing herein.Although some of these employeesare laid off from time to time, the Company calls them back forvarious jobs for which they are qualified.Many of these employeeshave worked in other departments of the Company and some of themperform maintenance work as well as construction work. In view ofthe fact that they worked for the Company during at least half of the6-month period immediately preceding the hearing, and in view of thelikelihood of their being called back to work by the Company in theevent of lay-off, we shall include these employees in the unit.Mill-Water and Wharfinen.These employees work at the Com-pany's wharf which is located about 1,700 feet from its main buildings.The United seeks to exclude these employees from the unit becausethey work at this -distance from the plant.Local 22609 seeks toinclude these employees in the unit.These employees' use the sametime clock and locker rooms as the men at the plant.They operatepumps and compresses pursuant to instructions from the soda-ashforeman.Although - these employees have previously performedpatrol duties in addition to their regular. work, at the time of thehearing they had not done any such work for several months andit is not contemplated that they will resume such duties.We shallinclude these employees in the unit.Store employees.There are three employees in -dispute in thisdepartment-Molaison, Morris and Bridgeman.The United requeststhat they be excluded from the unit because their duties are clerical innature and Local 22609 seeks to have them included. It appearsfrom the record that Molaison is a cardex clerk and spends most of histime keeping clerical records.Inasmuch as his duties are clerical, weshall exclude him from the unit.Morris and Bridgeman receive andhand out various types of material.They spend a majority of theirtime actually handling the material.We shall include them in theunit.Head operators in caustic-soda department.These employees per-form manual labor but also have supervisory duties and relieve theforemen when they are absent from the plant.'They are paid more3George M Allen, John W Byrd, Joe V. Citrano, George F Brown, Vernon Kirby, Alvin M Ott,Augustus A Gianfala, Rupert R Toler, Sr, Neomah W Witty, William Woolever, James A Williams,Frederic R Landry, Charles A E Stevens, Odiss L Holden, Francis M Davidson,John F Mannerns,Voywn H Parker, George A. Rcmne, Joe Accardo, Layton L Bankston, and William ColeThese employees are named Garven L.Courtney,John B Tucker,and Lysle P Elliott448105-42-vol. 39-38 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan the production operators and are considered by the Company as"trouble shooters."The United and Local 22609 seek to excludethese employees from the unit on the ground that they are super-visors.Since it appears that their duties are to a large extent super-visory, we shall exclude all head operators'in caustic-soda departmentfrom the unit.Edwin Royis classified by the Company as relief head operator incaustic-soda department.The United seeks to exclude him from theunit on the ground that he is a supervisory employee.Local 22609urges that he be included in the unit.Roy relieves the head operatorsduring their absence but at no time relieves any of the foremen. Itappears that Roy performs routine production work.We shallinclude him in the unit.William Simsis classified by the Company as a chauffeur.TheUnited seeks to have him excluded from the unit while Local 22609would include him.This person spends about 50 percent of his timeperforming clerical work in the offices of the Company and the re-mainder of his time as a chauffeur:Under these circumstances, weshall exclude him from the unit.Wade Artigueisclassified by the Company as head man in theboiler house.,The United seeks his exclusion from the unit on theground that he is a supervisor. 'Local 22609 urges that he be includedin the unit.Although Artigue is the highest skilled employee in theboiler house, he has no authority to hire or discharge or make anyrecommendations with respect to the hire or discharge of employees.Although he ordinarily has three helpers, he merely directs them inthe performance of their duties.Under these circumstances, we shallinclude Artigue in the unit.IraWolseferis classified by the Company as a steel layout man.The United seeks his exclusion from the unit on the ground that he isa supervisory employee.Local'22609 requests that he be included inthe unit.It appears from the record that Wolsefer is a highly skilledemployee who lays out the work for the other employees in the boilershop.He has no authority with respect to the hire or discharge orrecommendation as to the hire or discharge of any employees.Weshall include him in the unit.Edward Daigleis a clerk in the chlorine department.The Unitedseeks to exclude him on the ground that he is a clerical employee.record that Daigle performs only clerical, work and at times operatesan accounting machine.We shall exclude' him from the unit.We find that all hourly paid production and maintenance employeesat the Baton Rouge plant of the Company, including laboratory andurine-well employees on the hourly pay roll, operators in the chlorine THESOLVAY PROCESS OOMP'A!NY577department, Morris, Bridgeman, 21 named construction employees,'mill-water and wharfmen, Wade Artigue, Ira Wolsefer, and EdwinRoy, but,excluding plant administration men, head operators in limekiln, watchmen and gatemen on thehourly pay roll, special constructionemployees temporarily employed on large-scale new construction,seven named hourly paid supervisors,' Molaison, William Sims, headoperators in caustic-soda department, and Edward Daigle, constitutea unit appropriate for the purpose of collective bargaining and thatsuch unit will insure to employees of the Company the full' benefit oftheir right to self-organization and to collective bargaining and other-wise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVES ' ' ' '.We find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.We shall directthat those eligible to vote in the election shall be the employeeswithin the appropriate unit who were employed during the pay-rollperiod immediately preceding the -date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Solvay Process Company, Baton Rouge,Louisiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All hourly paid production and maintenance employees at theBaton Rouge, Louisiana, plant'of the Company, including laboratoryemployees, brine-well employees, operators in the chlorine department,Morris, Bridgeman, 21 named construction employees, mill-water andwharfmen, Wade Artigue, Wolsefer, and Edwin Roy, but excludingplant administration men, head operators in lime kiln, watchmen andgatemen on the hourly pay roll, special construction employees tem-porarily employed on large-scale new construction, 7 named hourlypaid supervisors,Molaison, William Sims, head operators in caustic-soda department, and Edward Daigle, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Section9 (b) of the Act.5Seefootnote3,supra.0 Seefootnote2,supra 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD1DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto. ascertain representatives for the purposes of collective bargainingwith The Solvay Process" Company, Baton Rouge, Louisiana, anelection by secret ballot" shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FifteenthRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all hourly paid production and maintenance employeesat the Baton Rouge plant of the Company who were employed duringthe pay-roll period immediately preceding the date of this, Direction,including laboratory employees, brine-well employees, operators inthe chlorine department, Morris, Bridgeman, 21 named constructionemployees,' millwater and wharfmen, Wade Artigue, Wolsefer, EdwinRoy, and employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but excludingplant administration men, head operators in lime kiln, watchmen andgatemen on the hourly pay roll, special construction employeestemporarily employed on large-scale new construction, 7 namedhourly paid supervisors,' Molaison,William Sims, head operators incaustic-soda department, Edward Daigle, and employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Chemical Workers' Union, Local 22609,affiliated with the American Federation of Labor, or by United MineWorkers of America, District 50, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining, orby neither.7Seefootnote 3,supra8 See footnote2, supra